The pleadings and the evidence in these two cases are identical. The defendants below, defendants *Page 253 
in error here, are different. The plaintiff brought an action at law against the defendants to recover on fire insurance policies issued to the owner who mortgaged the property insured to the plaintiff. The declarations allege that the plaintiff is a mortgagee from the owner of the property and that he is protected by the New York Standard Mortgage Clause. The declaration alleges the destruction of the building by fire, proofs of loss, and the non-payment of the claim.
The defendants by separate pleas denied that plaintiff held abona fide mortgage from the owner, alleged that the mortgage was a sham, and that the buildings were intentionally burned with the consent of the plaintiff. A motion for a directed verdict at the conclusion of all the testimony was overruled and the jury returned a verdict for the defendants. A motion for new trial was denied, final judgment was entered, and the plaintiff took writ of error to this Court.
Error is assigned on denial of the motion for a directed verdict and for overruling the motion for a new trial. It is admitted that the fire was of incendiary origin. This admission left the issue of whether or not the plaintiff had guilty knowledge of the fire and whether or not the mortgage was a sham or was bona fide.
This was a clear issue of fact for the jury. We have examined the evidence carefully and it amply supports the verdict and judgment. We have read briefs of counsel and note their contention but we find nothing in the record that would warrant us in setting the judgment aside.
It is accordingly affirmed.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgments. *Page 254